       Case 2:20-cv-00403-KWR-JHR Document 9 Filed 02/08/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO


MICHAEL S. PITTMAN,

               Plaintiff,

vs.                                                            No. CV 20-00403 KWR/JHR

RONALD MARTINEZ, et al.,

               Defendants.


           ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL

       THIS MATTER is before the Court on the Motion for the Appointment of Counsel filed

by Plaintiff Michael S. Pittman (Doc. 3). The Court will deny the Motion. There is no right to

appointment of counsel in a civil rights case. Instead, the decision whether to request assistance

of counsel rests in the sound discretion of the Court. Beaudry v. Corrections Corp. of America,

331 F.3d 1164, 1169 (10th Cir.2003); MacCuish v. United States, 844 F.2d 733, 735 (10th

Cir.1988). In determining whether to appoint counsel, the district court should consider the merits

of the litigant's claims, the nature and complexity of the factual and legal issues, and the litigant's

ability to investigate the facts and to present his claims. Hill v. SmithKline Beecham Corp., 393

F.3d 1111, 1115 (10th Cir.2004). The Court has reviewed the complaint and subsequent filings in

light of the foregoing factors. Plaintiff appears to understand the issues in the case and to be

representing himself in an intelligent and capable manner. See Lucero v. Gunter, 52 F.3d 874, 878

(10th Cir. 1995). Accordingly, the Court will deny the Motion for Appointment of Counsel.

       IT IS ORDERED that the Motion for Appointment of Counsel filed by Plaintiff Michael

S. Pittman (Doc. 3) is DENIED.




                                                  1
Case 2:20-cv-00403-KWR-JHR Document 9 Filed 02/08/21 Page 2 of 2




                             ____________________________________
                             UNITED STATES MAGISTRATE JUDGE




                               2
